DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 18, 2022 has been entered.
 
Response to Arguments
	Applicant’s arguments with respect to Claim 3 as amended have been considered but are not persuasive or are moot because of new grounds of rejection and/or the arguments do not apply to the way the references are being used in the current rejection.
	Applicant amended Claim 3 to add the limitation of  “...the sealing member is opened simultaneously with or immediately before activating a vacuum pump to place the cavity under the negative pressure.”
	
	1) Applicant argues that the modification of the primary reference, Voth (US 2015/0284115) is untenable from a practical perspective. Due to the pressure difference (e.g. gradient) of the overpressure of the fill product this takes place rapidly (paragraphs [0017]  [0109]) for example in a sudden burst. This happens because after the plastic container is blow molded and before it is filled with the fill product, the container is brought to an underpressure, and the container is filled with fill product which is at an overpressure (paragraphs [0016], [0018]-0020], [0109-[0111]). 
	Thus, Applicant states that it would not have been obvious to combine Voth with a secondary reference, Behar (US 2008/0156391) because an “underpressure” is created before introducing the fill product so that the filling takes place rapidly with no backflow of gas displaced from the container. Moreover, Voth cannot be evacuated to achieve the above effects if the steps of blow molding and introduction of the fill contents are performed at the same time. This creates an underpressure and overpressure in the interior space of the container which cannot be practically performed simultaneously. 
	This would impermissibly propose a modification or combination of the prior art that would change the principle of operation of the prior art invention being modified which would not render the claims prima facie obvious (MPEP§2143.01(VI)). Also, Voth fails to teach or suggest opening the sealing member simultaneously with or immediately before activating a vacuum pump to place the cavity under the negative pressure. Applicant Arguments/Remarks August 18, 2022 pp. 4-7.

	Examiner maintains that the primary reference, Voth, meets the limitations of Claim 22 disclosing the method of, among other limitations, of placing a space between the inner surface of the cavity and the outer surface of the preform under negative pressure at lower than atmospheric pressure pressures (i.e. vacuum) (paragraphs [0030] [0104]). Therefore, Voth is the primary reference teaching a negative pressure (underpressure), as related to a pressure gradient,  within the cavity after the plastic container is blow molded and before it is filled with the fill product (paragraph [0017]). 	Therefore, applicant’s argument that underpressure and overpressure cannot be performed simultaneously is the conflating of two related actions both of which are gradient examples. Paragraph [0021] (Voth) states that the fill product is supplied at an “:overpressure corresponding to the ambient pressure or as an example, at an absolute pressure of 1 bar. The overpressure is thereby established with respect to the underpressure in the plastic container, with the result that a pressure gradient exists between the fill product that is supplied and the plastic container.” 
	Examiner maintains that  an “underpressure” and “overpressure” are not discrete quantities but do co-exist at the same time relative to each other on a gradient. 
	The secondary reference, Behar, meets the limitation of filling the container while the system has a negative pressure, with the advantage of allowing expansion without the need of a stretching rod.
	
	As to Applicant’s argument regarding the new limitation for amended Claim 22, examiner has provided new grounds of rejection necessitated by this amendment.

	2) Applicant contends that the Office has misread Behar in that it does not teach placing a mold cavity under a negative pressure. Instead, Behar teaches placing the reservoir of the pouch itself under a negative pressure before the opening of the sealing member to introduce content liquid (Figs. 1-4 paragraph [0022]). 
	Moreover, Behar expressly teaches that the mold cavity is always at atmospheric pressure (paragraph [0014]). Instead, the teaching of Behar is consistent with the teachings of Voth in that Voth placing the interior space and exterior space under a negative pressure before opening the sealing member is consistent with the placing of the reservoir of the pouch (not the mold cavity) under a negative pressure before the sealing member introduces the content liquid. Applicant Arguments/Remarks August 18, 2022 p. 8.
 
	Examiner answers that, as previously stated above,  it is the combination of the teachings, suggestions or disclosures of Voth combined with Behar such that a teaching of the negative pressure (underpressure) within the cavity after the plastic container is blow molded and, before it is filled with the fill product, which is combined with the teaching of a method of filling the container with the content liquid while the system has a negative pressure, with the advantage of allowing expansion without the need of a stretching rod that is the basis for the finding of  obviousness in this case.
	Examiner further maintains that, as indicated above, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voth (DE 10 2014 104 874.1 with citations from English equivalent US 2015/0284115) in view of Behar (US 2008/0156391), both of record and further in view of Morikami (WO 2014/103188A1 with citations from English equivalent US 2015/0328824) of record..
Regarding Claim 3, Voth discloses a container molding method (abstract)  for molding a preform formed of a thermoplastic resin (paragraphs [0003]  [0012] ) where polyethylene terephthalate (PET) is inherently a thermoplastic resin (See evidence from Wikipedia – http://en.wikipedia.org/wiki/Polyethylene_Terephthalate) into a  container (paragraph [0016])  having a predetermined shape (Fig.3 paragraph [0087]…external shape …imposed by the inner wall – 22 of the cavity – 20) the container molding method comprising: 
disposing the preform heated to a predetermined temperature in a cavity of a mold (Figs. 1-4 paragraph [0085] preform – 30 …inserted in the blow mold – 2 in a pre-heated state, typically at a temperature of approximately 100° C);
engaging a filling nozzle connected to a content liquid containing tank (Fig. 4 paragraph [0091] filling nozzle – 5 fill product feed – 50) containing a content liquid (paragraph [0091] fill product) with a mouth of the preform disposed in the cavity (paragraph [0081] preform – 300 …inserted in the cavity – 20 of the blow mold – 2 such that the mouth area – 32…hold the preform – 30 securely in the cavity – 20) and 
placing a space between an inner surface of the cavity and an outer surface of the preform in which the preform is disposed under a negative pressure (paragraphs [0030] [0104] exterior space defined between the preform and/or plastic container and an inner wall of the cavity of the blow mold…underpressure also provided in the exterior space – O)  in a state where a sealing member configured to open and close a flow path between the content liquid containing tank and the filling nozzle is opened (Fig. 4 paragraph [0108] fill product valve – 52 is opened, in order to allow the fill product to flow out of the fill product feed – 50 into the interior space – I ) and introducing the content liquid from the content liquid containing tank into the preform through the filling nozzle by a negative pressure generated inside the preform (Fig. 1 paragraph [0055] valve – 11 connect to mold chamber – 3 to a vacuum pump – 30), and 
wherein the content liquid introduced into the preform through the filling nozzle is not pressurized (paragraphs [0021] [0094] overpressure …at atmospheric pressure (1 bar)), which is after the formation of the container by means of a stretching rod and blown air (paragraphs [0030] [0078]) and wherein the negative pressure in the cavity for stretching the preform is lower than an atmospheric pressure (paragraphs [0090] [0138] the applicable underpressure is already present prior to the beginning of the…stretch blow molding process…).
However, while Voth discloses placing the space between the inner surface of the cavity and outer surface of the preform under a negative pressure, this is done prior to the preform being pressurized by a blowing medium and before the fill product is introduced into the interior cavity, and thus, Voth does not disclose introducing the content liquid from the content liquid containing tank into the preform through the filling nozzle by a negative pressure generated inside the preform at the time of stretching (unpressurized liquid is directly added to form the container while vacuum is applied) nor does Voth disclose that the sealing member is opened simultaneously with or immediately before activating a vacuum pump placing the cavity under negative pressure.
Behar teaches a method for filling a variable working volume reservoir whereby the reservoir can be a pouch or a deformable bottle containing fluid (abstract, paragraph [0015]) similarly to Voth. Fluid is injected into the reservoir through a head comprising a sleeve with sealing means and with a vacuum connector connected to a vacuum source (paragraph [0008])
Behar further teaches introducing the content liquid from the content liquid containing tank into the preform through the filling nozzle, wherein the content liquid is introduced into the preform through the filling nozzle and stretching the preform into the predetermined shape. [0022]. Thus, Behar discloses that a negative pressure exists inside the cavity to allow the preform to stretch. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Voth by maintaining a negative pressure at the time of the filling while maintaining sealing to inject opening a flow path for the content liquid, as disclosed by Behar. This allows the preform to stretch to achieve its desired shape without the need for removal of a stretching rod (paragraphs [0006] [0027]).

However, while Behar discloses that the sealing member is opened (Figs. 3-5 paragraph [0022] ..the flat O-ring ..that is situated in the sealing and injection mouth comes into leaktight contact with the collar – 33 that is formed by the pouch support – 3), 
Behar differs from this method for this apparatus in that after a vacuum state is established and the working volume of the reservoir is zero or substantially zero, the vacuum pump is switched off, so that the sealing member is not “opened simultaneously with or immediately before activating a vacuum pump to place the cavity under the negative pressure. “
Morikami teaches a blow molding device imparting shape to a container (Figs 2, 3 paragraphs [0046]  [0048] ...seal tube pieces – 9t forming the lower end portion of the seal body -9 abuts against the seal step – 6B of the head tube – 6B and ...valve mechanism Vm is in the closed state, with the stretch rod – 8 being inserted into the preform – 31...: preform – 31 is stretched into an expanded state along the shape of a cavity – 2  of the mold – 1 to thereby impart shape to the container – 41)  and 
during the formation of the container a sealing member is opened simultaneously with or immediately before activating a vacuum pump to place the cavity under negative pressure (Fig.4 paragraph [0050] ...with the removal of the tip end of the stretch rod – 8 all of the liquid remaining below the valve mechanism – Vm...flows into the exterior of the container ...at the time of removal of the tip end of the stretch rod , if the container – 41 enters a vacuum state, causing the container – 41 to deform as if reduced in capacity... the filling head part – 4B may be put into the open state...thereby alleviating the vacuum state in the container...)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to modify the combination of Voth and Behar with the disclosure of Morikami whereby when the content liquid is introduced into the preform maintaining a negative pressure of the cavity at the time of the filling, as disclosed by Voth while maintaining sealing to inject a flow path for the content liquid while under negative pressure, as disclosed by Behar, would also include timing, such that during the filling under vacuum, the sealing member is opened simultaneously with or immediately before activating a vacuum pump to place the cavity under negative pressure, as taught by Morikami. 
The advantage of timing the content liquid to be introduced into the preform with the opening of the sealing member, simultaneously with or immediately before activating the vacuum pump,
 Is to allow the fill contents to flow into the container while providing a means of control by a vent hole to alleviate the vacuum to prevent deformation of the container (paragraph [0050]). Moreover, with this configuration, the amount of the liquid remaining in a part of the feed channel is reduced and can be measured with high precision, allowing for controlling the headspace with higher precision (paragraph [0051]). 

Regarding Claim 4, the combination of Voth, Behar and Morikami disclose all the limitations of Claim 3 and Voth further discloses that the method comprises stretching the preform in an axial direction by a stretching rod (Fig. 2 paragraph [0086] by means of the stretching rod – 40 the preform – 30 is pre-stretched)

Regarding Claim 5, the combination of Voth and Behar teach all the limitations of Claim 3, but do not disclose the container molding method wherein the preform has a cylindrical shape.
Morikami teaches a blow molding device which imparts shape to a container by longitudinally stretching the preform with a stretching rod  the preform has a cylindrical shape (Fig. w paragraph [0040] filling head par t- 4B and seal body – 9 form the feed channel Fs in a cylindrical shape communicating into the preform – 31) including an inner volume at a time when the sealing member is opened to introduce the content liquid into the preform (Fig. 3 paragraph [0040] seal body – 9 may be ascended as illustrated so as to open the communication).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination Voth and Behar to incorporate the teaching of Morikami whereby a container molding method  for molding a preform, as taught by Voth and Behar, would also provide that this preform would have a cylindrical shape including an inner volume at a time when the sealing member is opened to introduce the content liquid into the preform. 
One with ordinary skill in the art would incorporate a preform having a cylindrical shape with an inner volume at a time when the sealing member is opened to introduce the content liquid into the preform 
because the sealing member is movably inserted such that the preform is stretched into an expanded state and is capable of putting the feed channel, which acts as a valve mechanism, in the open state (paragraph [0012]), thus creating a cartridge that is replaceable to a different type of medium (paragraph [0020]).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712